Citation Nr: 1000871	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO. 07-31 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for traumatic 
arthritis of the left ankle, claimed as arthritis, stiff 
ankle, stiff left leg, severe narrowing of the talotibial 
joint, and flattening of talus.

2. Entitlement to service connection for traumatic arthritis 
of the left ankle.

3. Entitlement to service connection for emersion foot, also 
claimed as eversion foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for traumatic 
arthritis of the left ankle is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim for service connection for traumatic 
arthritis of the left ankle was denied in September 1950, and 
the Veteran did not appeal.

2. The basis of the September 1950 denial was that the 
records were silent as to any left foot defect.

3. Since September 1950, additional service treatment records 
have been added to the record which show slight ankylosis of 
the left ankle during service, as well as current records 
showing no motion in the Veteran's left ankle.

4. No medical evidence during service or in the more than 
sixty years since shows treatment or symptoms of emersion 
foot. 


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for traumatic 
arthritis of the left ankle; the claim is reopened. 38 
U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.302 (2009).

2. The criteria for service connection for emersion foot are 
not met. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen his claim for entitlement to 
service connection for traumatic arthritis of the left ankle. 
This claim was denied by way of a September 1950 rating 
decision. The Veteran was notified of this decision in a 
September 12, 1950, letter that included a copy of the 
decision. The Veteran did not file an application for review 
on appeal (now known as a Notice of Disagreement) within one 
year of that decision, so it became final. See Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008. 

The Veteran submitted a statement in May 2006 attempting to 
reopen the claim. A claim that has been denied, and not 
appealed, will not be reopened and considered on the same 
factual basis. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a). The exception to this rule of 
finality provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. New evidence means existing evidence not 
previously submitted to agency decision makers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In this case, the claim was originally denied due to the 
absence of medical evidence showing a foot defect in service, 
with a notation that the first evidence of a left ankle 
condition was found in April 1950 post-service outpatient 
treatment records. See September 1950 rating decision. Since 
the September 1950 denial, which was not effectively 
appealed, relevant evidence has been added to the claims 
folder. In particular, the Board reviewed the service 
treatment record folder relied upon in September 1950. The 
August 1943 Physical Examination for Flying, and July 1945 
Report of Physical Examination are included, neither of which 
include a notation of any left ankle defect. In November 
2006, the Veteran submitted a copy of a January 1945 Physical 
Examination for Flying, which is not included in the yellow 
service treatment record envelope in the file at the time of 
the 1950 decision. The original of this document seems to 
have been entered into the claims folder following the 
February 2009 RO hearing. This document, in the middle of the 
Veteran's active service, clearly notes that the Veteran has 
"slight ankylosis left ankle with slight limitation of dorsi 
flexion." Also added since the 1950 decision are the 
Veteran's current outpatient treatment records, which show 
that in January 2006, the Veteran had severe osteoarthritis 
of the left ankle with "no motion."

These records specifically address the basis of the last 
prior final decision with regard to the Veteran's claim. They 
establish the in service notation of a left ankle defect, as 
well as possible similar current symptoms. The evidence 
thereby relates to an unestablished fact necessary to 
substantiate the claim, and because this evidence was not in 
the claims folder at the time of the September 1950 rating 
decision, it is both new and material to the claim. 
Accordingly, the claim is reopened.

With regard to the new and material evidence aspect of this 
claim, the Board is granting in full the benefit sought on 
appeal. Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Service Connection - Emersion Foot

For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 
12 Vet. App. 341, 346 (1999).

The Veteran contends that he had to live in a fox hole with 
three other officers during his foreign service in the Army 
Air Force. The fox hole, he contends, was partially filled 
with water, and almost all of the time he stayed in 
underground embankments filled with water. See May 2006 
statement. The Veteran submitted photographs of his 
surroundings in service. 

The Board does not doubt the Veteran's description of the 
conditions under which he served. However, for service 
connection to be established there must be a showing of a 
current disability related to those conditions. A careful 
review of the entire claims folder does not show any symptoms 
reported or treatment of emersion foot at any time during or 
since service. The service treatment records and all 
available post-service treatment records, as well as the 
Veteran's statements and hearing testimony, were reviewed. 
There is no suggestion at any time in any of the evidence 
that the Veteran has emersion foot. Without the presence of a 
current disability, service connection is not warranted under 
38 C.F.R. § 3.303. 

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). There is 
simply no basis upon which to grant the Veteran's claim.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim for service connection for 
emersion foot. Sufficient evidence is available to reach a 
decision and the Veteran is not prejudiced by appellate 
review at this time.

VA sent the Veteran a letter in July 2006 informing him of 
the evidence necessary to establish entitlement to service 
connection. He was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, what VA would obtain on his behalf. This letters 
satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2009). The Veteran was also informed 
of the type of evidence necessary to establish an effective 
date and a disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, his service treatment records, and post-service 
VA treatment records have been associated with the claims 
folder and reviewed by the Board. He was afforded both and RO 
and Board hearing and the February 2009 and November 2009 
transcripts are of record.

The Veteran was not afforded a VA examination regarding this 
claim. Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the prerequisites of McLendon are not 
apparent in this case. There is no competent evidence of a 
current disability, thus the very first McLendon element is 
not met.

The Veteran has been afforded several opportunities, but has 
not notified VA of any additional available relevant records 
with regard to his claim. VA has done everything reasonably 
possible to assist the Veteran. A remand for further 
development of this claim would serve no useful purpose. VA 
has satisfied its duties to notify and assist the Veteran and 
further development is not warranted.



ORDER

New and material evidence was received to reopen the claim 
for entitlement to service connection for traumatic arthritis 
of the left ankle; to that extent only, the claim is granted.

Entitlement to service connection for emersion foot is 
denied.


REMAND

The Veteran is seeking to establish service connection for 
traumatic arthritis of the left ankle. Entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 
38 U.S.C.A. §§ 1131, 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2009). See also Pond v. West, 12 Vet. App. 341, 346 (1999). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 
38 C.F.R. § 3.303(d) (2009). Also, a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

VA's duty to assist includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination. See Duenas v. Principi, 
18 Vet. App. 512 (2004). In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim. According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. 
§5103A(d)(2), 
38 C.F.R. §3.159(c)(4)(i). The Court in McLendon observed 
that the third prong, which requires that an indication that 
the claimant's disability or symptoms "may be" associated 
with the established event, is a low threshold. McLendon, 
20 Vet. App. at 83.

In this case, there are relatively recent treatment records 
showing that the Veteran has  "no motion" in his left 
ankle. See January 2006 VA outpatient record. With regard to 
an in-service incurrence, the Veteran's service treatment 
records do not show that he entered service with limited 
motion of the ankle, but after several years of service that 
he had "slight ankylosis" of the left ankle. See August 
1943 and January 1945 Physical Examination for Flying 
reports.

There is, however, no definitive nexus between the Veteran's 
current disability symptoms, as shown in the current VA 
records, and the documented in-service report noted above. 
The similarity in symptomology suggests that the current 
symptoms and the in-service symptoms could be related. 

At no time did the RO afford the Veteran the benefit of an 
examination and opinion by a competent medical professional 
based upon the complete record. Thus, there is insufficient 
competent medical evidence on file for the Board to make a 
decision on this outstanding service connection issue. The 
Veteran is entitled to a VA examination, with proper notice 
of time and date. As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Afford the Veteran a VA examination to 
assess the current nature and etiology of 
his claimed left ankle disability. The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination. The 
examiners must indicate in the examination 
report that such a review occurred. The 
examiner should, following a thorough 
examination and any necessary testing, 
provide a current diagnosis and then, 
based upon all evidence of record, provide 
an opinion regarding the etiology of any 
currently diagnosed left ankle disability 
by addressing the following question: is 
it more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's disability was caused by disease 
or injury during service, or was a 
preexisting condition related to his pre-
service polio, which increased in severity 
due to active service? A complete 
rationale should be provided for any 
opinion expressed.

The Board observes that the Veteran's age 
is a factor in this case. If he is unable 
to appear for a physical examination, the 
claims folder should nonetheless be 
forwarded to a VA examiner for review and 
a medical opinion as to the question, 
above.

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


